 COATED PRODUCTS, INC.Coated Products, Inc. and Local 969, United Paper-workers International Union, AFLCIO. Case 22CA-6991July 27, 1978DECISION AND ORDERBYN CHAIRMAN FANNING AND MEMiBERS JIN KINSAND P1NFI IOOn March 23, 1977, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent I and the Gener-al Counsel filed exceptions and supporting briefs,and Respondent filed an answering brief to the (Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative law Judge. asmodified herein, and to adopt his recommended Or-der, as modified herein.The Administrative Law Judge found, as we agreefor the reasons stated by him, that Respondent vio-lated Section 8(a)(5) and ( i ) of the Act by refusing tobargain with the Charging Party, herein called theUnion, concerning the effects on employees of Re-spondent's decision to relocate its plant from Mid-dlesex, New Jersey,. to Monmouth Junction, NewJersey, and by bargaining directly with certain em-ployees.2The Administrative Law Judge also found,and we agree, that Respondent violated Section8(a)(3) and (1) of the Act by terminating employeesrather than offering to transfer them to the new plantand that Respondent did not violate Section 8(a)(5)and (1) of the Act by refusing to recognize the Unionat the Monmouth Junction plant. However, contraryto the Administrative Law Judge, we find, for thereasons set forth below, that those employees dis-criminatorily denied transfers to the MonmouthJunction plant and consequently terminated are enti-tled to reinstatement and backpay.As noted above, we agree with the AdministrativeRespondent's request for oral argument is herebs denied a, the reLord.exceptions. and briefs adequately present the issues and the positions of theparties.2 We further agree with the Administrative Law Judge that Respondentdid not unlawfully refuse to discuss its decision to relocate. as opposed tothe effects of that decision. and that certain slatements made to empl xeesin the course of the direct dealing did not constilute an independenitt 1la-liin of Sec 81(a1 ( of the AclLaw Judge that Respondent violated Section 8(a)(3)and (1I) of the Act by terminating employees ratherthan offering them transfers. We disagree, however,with the Administrative Law Judge's conclusion thatreinstatement and backpay should not be awardedand that "it seems appropriate in this case to requirebargaining about transfer, and, based on the resultsof that bargaining. to determine in a compliance pro-ceeding, if necessary. which of the alleged discrimi-natees would have transferred to Monmouth Junc-tion...." It is clear that in the instant caseRespondent was determined to minimize the pro-union segment of its work force at Monmouth Junc-tion, as indicated by Respondent's refusal to hireMiddlesex employees in the early stages of its opera-tion of the new facilits and by Plant ManagerGeorge Hughes' statement to Middlesex employees,while interviewing them for employment at Mon-mouth Junction, that there would be no union at thenew plant.Having found that Respondent violated Section8(a)(3) and (I) of the Act b's refusing to offer em-ployees the opportunity to transfer, we conclude thatthe issue as to which of the discriminatees wouldhave accepted transfer offers should be resolvedagainst Respondent inasmuch as Respondent, by itsunlawful conduct. prevented these employees fromtransferring. As the Supreme Court stated in Bigelowv. RKO Radio Picture's, Inc., 327 U.S. 251, 265 (1946),"the most elementary conceptions of justice and pub-lic policy require that the wrongdoer shall bear therisk of the uncertainty which his own wrong has cre-ated." Furthermore, it is well settled that, "[i]n fash-ioning remedies the Board must bear in mind thatthe reined' should 'be adapted to the situation thatcalls for redress,' with a view toward 'restoring thesituation as nearl) as possible. to that which wouldhave obtained but for [the unfair labor practice].' " 3(Footnotes omitted.) Accordingly, in light of theseprinciples, we find it appropriate to order reinstate-ment and backpaN for the victims of Respondent'sunlawful discrimination.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, C'oat-ed Products, Inc., Middlesex and Monmouth Junc-tion, New Jersey, its officers, agents, successors, andR,,al Phiing and P,,hhlh (, 1, I,1 148 NlRB 545, 548 549 (1964),quoting. See also Die Supplr (forp,riaton. 160 NL RB 1326. 1344 (196h):Ph£lpr Do,dig, ( rpriirattr n i 1. R B, 313 I S. 177 (1941)237 NLRB No. 14159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassigns, shall take the action set forth in the said rec-ommended Order as so modified:1. Substitute the following for paragraph 2(b):"(b) Offer immediate and full reinstatement totheir former positions or, if those positions no longerexist, to substantially equivalent positions to employ-ees of the Middlesex plant who desired transfer tothe Monmouth Junction facility, without prejudice totheir seniority or other rights and privileges, dismiss-ing, if necessary, any persons hired to replace them,and make them whole for any loss of pay suffered byreason of the discrimination against them accordingto F. W. Woolworth Company, 90 NLRB 289 (1950).with interest thereon to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977). See, generally, Isis Plumbing and HeatingCo., 138 NLRB 716 (1962)."2. Substitute the attached notice for that of theAdministrative Law Judge.11 IS FURTHIER ORDt)RED that, with respect to allother unfair labor practices not found herein, thecomplaint be, and it hereby is, dismissed.APPENDIXNOII((E To EMPIOYilL SPOSTED BY ORDER OF TilENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice.WE WIII.L NOT terminate or refuse to transferemployees to discourage membership in or ac-tivities on behalf of the above-named Union orany other labor organization.WE WI.l. NOT bargain individually with em-ployees who are represented by a union abouttheir wages, hours, or terms and conditions ofemployment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by theNational Labor Relations Act to engage in self-organization, to join, form, or help unions, tobargain collectively with representatives of theirown choosing, to act together for collective bar-gaining and/or other protection, or to refrainfrom doing any or all of these things.WE WILL bargain in good faith with Local 969,United Paperworkers International Union,AFL-CIO, concerning the effects on employeesrepresented by that Union of our relocationfrom Middlesex, New Jersey. to MonmouthJunction, New Jersey.Wi w ii I offer to those employees terminatedas a result of our unlawful action immediate andfull reinstatement to their former positions or, ifsuch jobs no longer exist, to substantially equiv-alent positions at Monmouth Junction, New Jer-sey. without prejudice to their seniorty or otherrights and privileges, and WE wit l. make suchemployees whole for any loss of pay they mayhave suffered by reason of the discriminationagainst them, plus interest.Co\ I fD PRODI(-I S I N(DECISIONSTAIEMENti OF THE CASEBERNARD RIES, Administrative Law Judge: This case washeard in Newark, New Jersey, on November 4, 5, and 18,1976. In its essentials. the complaint alleges that Respon-dent violated Section 8(a)(5) of the Act by failing to bar-gain with the Charging Party about its decision to relocateits plant from Middlesex to Monmouth Junction, New Jer-sey, and the effects on employees of such relocation; thatRespondent violated Section 8(a)(3) of the Act by layingoff nine employees when it reduced operations at its Mid-dlesex plant on July 16, 1976: that Respondent is continu-ing to violate Section 8(a)(5) by refusing to bargain collec-tively with the Charging Party as the representative of theemployees at Monmouth Junction and Middlesex: that atvarious times in June and July 1976, Respondent bar-gained directly with represented employees, in violation ofSection 8(a)(5); and that Respondent conditioned thetransfer of employees to Monmouth Junction upon theirabandonment of support of the Charging Party, in viola-tion of Section 8(a)(1). Briefs were received from the par-ties on or about January 18, 1977.Based upon the record I and after careful considerationof the briefs. I hereby make the following:FINI)INGS OF FACTI JIURISDICTION; STATUS OF THE L ABOR ORGANIZATIONRespondent, a New Jersey corporation, in the course ofits manufacture, sale, and distribution of pressure-sensitiveand gummed labels at plants in Middlesex and MonmouthJunction, New, Jersey, during a 12-month period precedingthe issuance of the complaint, caused to be manufactured,sold, and distributed products valued in excess of $50,000which were shipped in interstate commerce directly toStates of the United States other than the State of NewJersey. I find, as Respondent concedes, that it has been atall material times an employer engaged in commerce with-in the meaning of Section 2(2), (6), and (7) of the Act.I rrors In the transcript ha;ve becn noted and corrected.160 COATED PRODUCTS. INCAs the answer admits, I find that Local 969. United Pa-perworkers International Union. AFL CIO, is, and hasbeen at all material times herein, a labor organization with-in the meaning of Section 2(5) of the Act.11 Tilu REI.F\ANI \ FS ISFor a number of years. the Respondent has operated asmall plant in Middlesex. New Jersey. at which it has man-ufactured pressure-sensitive labels which are marketed un-der the name "Stixie." In 1966. the Union was certified asthe representative of Respondent's production and mainte-nance employees. and since that time the Respondent andthe Union have entered into a succession of collective-bar-gaining agreements. The last agreement was, by its terms.to remain in force until July 26. 1976.Some 18 miles away, the Kleen-Stik division of the ('om-pac Corporation. one of Respondent's competitors, operat-ed a plant. Kleen-Stik. which leased its premises and equip-ment from another company. went out of business aboutJuly 1975. Thereafter, the plant was leased to several differ-ent companies for short periods of time, and manufactur-ing was done using the equipment on the premises.The president of Respondent, James M. Kvte. Jr.. was.of course, aware of the facility at Monmouth Junction. Re-spondent's own facilities were inadequate. and local ordi-nances prohibited Respondent from rebuilding a depart-ment earlier destroyed by fire; Kvte also saw anopportunity to pick up some business occasioned by thedemise of Compac. He persuaded the president of EssexChemical Company. a personal friend of his, to assume theleases on the plant and equipment at Monmouth Junction.Essex did so around November 1975 and itself engaged inmanufacture there for a short time.The record is murky as to the course of events whicheventually resulted in the operation by Respondent of theMonmouth Junction plant. Kyte testified that he begannegotiating with Essex in November 1975 for the purposeof reaching agreement as to some basis on which Respon-dent could take over the plant. Kyte testified that duringthis period, Respondent and Essex executed a lease for anindefinite term, while negotiations proceeded for a morepermanent agreement. Later in the hearing, however. coun-sel for the Respondent stated that examination of companyrecords indicated that Kyte had been in error and thatwhile there may have been such a preliminary lease draft-ed, it was never executed. He stated for the record, andGeneral Counsel entered no objection thereto, that theonly document prepared by Respondent and Essex was alease agreement which is now in evidence. not objected toby General Counsel.That agreement states that it covers a 37-month periodbeginning December 1. 1975. There is no execution dateand it is not signed. Respondent's counsel stated on therecord that this lease was drafted in June 1976 and was"completed sometime between June 3 and June 21. [1976]on which date an appointment had been made for their[sic] execution and for some reason or another that ap-pointment was never kept." It had assertedly been the in-tention of Respondent and Essex to make the contractwhich was drafted and intended to be executed in Juneretroactive to December 1975. the date indicated on it,when. as hereafter discussed. Respondent began operatingthe Monmouth Junction plant. After the hearing. however.counsel for Respondent notified me that a signed copy ofthe lease had been located, and that it had been executed"on or about June 21. 1976." BN subsequent communica-tion. General Counsel has stipulated to the facts so recit-ed.2This seems somewhat strange to me. Kyte first testifiedthat there %\as a preliminary executed lease, and that turnsout to be untrue. A lease which on its face indicates that itwas effective in December 1975 was, we are told, not draft-ed until June 1976. There is, however. support for thisclaim in the fact that the lease form, which contains theprinted words "made the day of ," has typed inbetween "made" and "the" the words "as of," thus indicat-ing that the lease was drawn up sometime after Decemberand made retroactive thereto. While there is some sugges-tion in the record that the lease which is now in evidencewas the onl, lease ever drawn up and that it has been theoperatixe one since December 1975. there is simply nothingother than suspicion to support that suggestion. I shouldnote that a similar instance of untidiness occurred betweenRespondent and the Union: although they reached a col-lective-bargaining agreement in July 1973. it was not untilFebruarx 1976 that theN finall5got around to executing it,as discussed inrl/m.In ans event. on some basis, whether written or oral.Respondent began operating the Monmouth Junctionplant on ai limited basis in December 1975. There were atthe plant two large coating machines. and by February 23.1976. Respondent had hired six coating department em-ploxees to operate the two machines. It had also hired, bythat date. nine other employees to work in the slitting de-partment, the qualitt control department, and the mixingroom.Union International Representative Frank Wiseman tes-tified that he talked to Kyte in October 1975 4 about ru-mors that Respondent was going to relocate its Middlesexplant. Kyte said that things were "uncertain." Apparentlynothing further happened until January 2. On that dateKyte sent the following letter to Edward Grizzard. thepresident of the Union at the Middlesex plant:We have been trying to expand our plant here on Lin-coln Blvd.. and, as you know, have been turned[down] by the Borough of Middlesex. We have beengiven the opportunity to operate the Compac facilitiesin Monmouth Junction.Compac has gone out of the label stock business, mak-ing not only the equipment available but also some oftheir business has come our way. In order to take careI he parties ha.c .Igrecd to incorpor.alte as a soipulation a letter fromRespondent's Counsel recitiig certain fact. The letter. dated Januars 4.1977. is herrch receised In esidence as Jt Exh 111 (hiet steaird Jones testified Ihat between January and Jul,, the work-force at Middlesex remained constant lit 201 22 emplioiees While there isreference in the record to an aholiillOl of one of the shifts "on the (-Icoaxer." one of the t'o coating 1l;lichilles at Middlesex, there is no indica-tiolI that arsl enmpl.see Aas liid ioff a, .a result4 [hll Illstire likels tirred Iil) Decembrer161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this business, we will be operating a portion of theMonmouth Junction plant. As things continue to de-velop, we will keep you informed.5International Representative Wiseman testified that af-ter Grizzard received the foregoing letter and told himabout it, he "thinks" that he called either Kyte or plantmanager George Hughes to discuss it. Wiseman also testi-fied that he made a number of calls to both Hughes andKyte between January and May about the status of thepossible relocation. Hughes and Kyte denied having re-ceived such telephone calls. Wiseman was so self-contra-dictory in this respect that I tend to disbelieve his testi-mony, as well as his attribution to Kyte of a statement inJanuary that he had "had it with unions."It would therefore appear that between January andMay, the Union received no more information about thepossible relocation other than at a meeting on February 25,the purpose of which was to execute the collective-bargain-ing agreement which had originally been reached in July1973. At that meeting, according to Ron Jones, the Union'schief shop steward at Middlesex, Wiseman asked Kytewhether the Company was planning to move to MonmouthJunction. Kyte said that "nothing was final yet, that theywere still talking about it and he would keep us informed."Wiseman testified that Kyte told him that Respondent wasrenting the equipment and the building at MonmouthJunction and that they were operating "a little bit."On May 6, along with a notification of proposed termi-nation of the bargaining agreement in accordance with itsterms, Kyte wrote to Grizzard:In view of the possibility that the plant may discon-tinue operations by the date of termination of the con-tract we will be prepared to meet with you, upon re-quest, to discuss our tentative plans. Please let us hearfrom you.A meeting to discuss the situation was held on May 10.According to Grizzard, Kyte began the meeting by tellingthe Union that Respondent was negotiating to obtain theMonmouth Junction plant, but that nothing was "final-ized." Grizzard further testified that Kyte also discussedthe reasons why the Company desired to relocate to Mon-mouth Junction, including a fire which had occurred atMiddlesex and the refusal of the Borough of Middlesex toallow Respondent to operate an adhesive department.6Al-though there is differing testimony as to exactly what wassaid at the meeting, it seems clear that Wiseman askedKyte if he would recognize the Union if the operation wasmoved to Monmouth Junction. Grizzard testified thatKyte said he would not do so because he had "too manyheadaches with the Union." Kyte denied having made sucha statement. Wiseman, however, only testified that heasked Kyte "do you recognize this union or to take theThe "portion" referred to was 100.000 square feet of the 120,000-square-foot facility; Essex ( hemical occupied the other 20,000 square feet for itsown purposes.6 Although Grizzard at one point tesifited that K)te was more definite onthe matter--the Middlesex plant would hbe closed by the end of the currentagreement" he more often testified to the effect that Kste said that "noth-ing is finalized as far as the Monmouth Junction plant is concerned and hecouldn't have anything to say abhout time"employees there, and the answer was he didn't know." Irather doubt that Kyte, hardly an unpolished individual,would have been so blunt as Grizzard indicated.It is also clear, however. that Wiseman did, as he testi-fied. ask about the possibility of transfer of the employeesthen at Middlesex. Plant manager Hughes testified thatWiseman asked "what was going to happen to the people,"and Kyte testified that Wiseman inquired "about termsand conditions about the people being transferred fromone plant to another." His response was that he was "un-certain" at that time as to what the transfer policy wouldbe: "He asked what we were going to do about it and Igave him a vague answer." More specifically, the "vague"answer was "I didn't know." According to Grizzard, Wise-man also stated that, if the labor agreement was not to berenegotiated, Respondent should discuss vacations, sickdays, holidays, pensions, etc., for the employees who mightbe laid off or terminated. Grizzard testified that Kyte repliedthat he "recognized that and would do that, he would sonegotiate."Around June 2 or 3, plant manager Hughes had individ-ual interviews with at least five employees in which heasked them to come to work at Monmouth Junction.7Hughes told them what their benefits would be at the newlocation (they lost several benefits) and also said that theywould begin as new employees, retaining seniority "onlyfor vacation rights." The)y were further told that theywould have to quit the Middlesex plant and fill out newapplications. There was differing testimony by the employ-ees as to what Hughes may have said with regard to theunion status at Monmouth Junction. Grizzard gave themost damaging testimony; he said that Hughes "indicatedthat it was a non-union shop and that he didn't want nounion in the Monmouth Junction plant." Peter Loprestitestified that Hughes "told me there were no union men inthere." Eugene Notte said that Hughes stated, "there will beno union down there." On cross-examination, Notte agreedthat what Hughes said was "he saw no reason why theemployees there would need or want a union." RobertThompson, who, after initial acceptance of the transfer of-fer. later decided that he did not want to work at the Mon-mouth Junction plant, stated that Hughes "mentioned tome that there was men working down there at the Mon-mouth Junction plant and that they didn't want a unionand there would not be a union down there." The fourthemployee who was eventually transferred in June to Mon-mouth Junction was Robert Czarrunchick, who did not tes-tify at the hearing.On June 17, Hughes sent virtually identical letters toGrizzard, Czarrunchick, Lopresti, and Notte, confirmingtheir recent conversations "regarding your resignationfrom the Coated Products operation ...in Middlesex andto heartily welcome you to our new business at MonmouthJunction." There had been no prior indication to theUnion that the Company intended to interview these em-ployees individually about transferring, and no Unionagreement to the interviews or to the transfers themselves.8(Czarrunchlck. (irizzard. Notre, Lopresti, and Thompson. Although therecord is unclear. lHughes probably also spoke to DePasquale and DiNapolia.round this time about emplosment.s In sating this. I take into aiccount that Cirizzard was president of theUinion: obviously, he was not being dealt with in his official capacit,162 COATED PRODUCTS, INC(On June 3. just about the same time as the above indi-vidual interviews were occurring. Kyte sent the followingletter to Grizzard:We have previously discussed with you our inabilityto expand operations here and our turndown by theBorough of Middlesex. In early December GeorgeHughes discussed our opportunity to handle increasedbusiness by taking over the Compac plant, and I wroteEd Grizzard to that effect early in January.As a result, for the past six (6) months, we haveoperated as a two plant company. Frankly, our pro-duction per man hour at Compac has been much high-er than at this plant.We find that operating on a two plant basis is un-wieldy and costly. This plant, for the reasons we havepreviously discussed, can not accommodate the pro-duction we need. On the other hand, the Compacplant and equipment can handle vastly increased pro-duction.It was for that reason that we met with all of sou onMay 13 9 and discussed our intended move. Thoseplans, which were then not yet in a final stage, havenow been completed. Within the past week, we havecommitted our Company to operate at MonmouthJunction. We do intend to close down all operationshere no later than July 26, 1976. (Incidentally, I mustmention to you that the man hour production here forthe past few months has gone down drastically.)We owe it to you to keep you advised and to try towork out an orderly closing, so that all the employeeswill know where they stand, and can make plans ac-cordingly. For that purpose, I have had prepared aform of Termination Agreement. which I would like todiscuss with you.Thereafter, pursuant to a June 14 letter from Grizzard,Kyte and Hughes arranged to meet with the Union onJune 17.At the June 17 meeting, according to Grizzard, Respon-dent "presented us with a form of termination agreementthey wanted us to look over and negotiate with us as far astermination." The "Termination Agreement" prepared bythe Company states, inter alia, that the Company has"heretofore discussed with the Union on or about Decem-ber 9, 1975, and May 13, 1976, its contemplated plans,which have now been finally determined," and it sets outproposed features of an agreement to terminate the bar-gaining relationship and to settle employee rights. Theitems covered in the proposed agreement included writtennotice of 5 days to employees prior to their permanenttermination: termination by contractual seniority, if neces-sary; pay in lieu of vacations: 3 months of continued cov-erage under the health plan after termination: 2 months ofcoverage under the life insurance and disability plan aftertermination; holiday pay for July 4; payment of accumu-lated sick leave; and distribution of the pension fund.Hughes stated at the hearing that Respondent was alsoIi was brought out at the hearing that the reference to a metetine niM'Nla 13" was an error: Kste Intended to refer Io the Mas 10 Ileetilngprepared on June 17 to discuss the subjects of severancepay and preferential hiring at Monmouth Junction: theproposal contains no reference to those items.Grizzard testified that Wiseman's response on June 17 toKyte's offer to "negotiate with us as far as termination"was that Wsiseman would not negotiate "because we didn'twant to terminate." Wiseman told Kvte that he would seekadvice from the Union's attorney on the matter. Wisemanand Grizzard conceded, in Grizzard's words, that Kytesaid that he "would like to have the Union's position withrespect to the termination agreement, that it was open fordiscussion, and that he would like to discuss it as soon aspossible," and WViseman told Kyte that "any discussionwas precluded because the Union had just filed anamended or additional charge." 10 It is also clear, however,that Wiseman in fact asked about transfer rights for theMiddlesex employees. TIhus. Grizzard testified that at ev-erv one of the meetings at which he was present. Wiseman"always asked about our people in Middlesex." Ron Jones,a credible witness, testified that at the June 17 meeting.Wiseman asked about the current employees and whetherthes would be invited to transfer. Jones recalled no re-sponse to that question. Kyte also agreed that at the June17 meeting. Wiseman renewed his position previously tak-en that the Union be recognized at Monmouth Junctionand the Middlesex employees be transferred there. Themeeting ended with Wiseman saying that he would get intouch with Kyte after conferring with his counsel.On June 29, Hughes sent a letter to Albert Hewitt., anofficer of the Union, apparently because Wiseman had notfollowed through on his stated intention to contact Re-spondent. The letter stated, "Not having heard from a rep-resentative of U.P.P. Local 969. it is our intention to meetwith you on Frida), July 2. 1976, at 9:00 a.m. to discussour Termination Agreement and plant shut down." Theproposed meeting was never held. Wiseman attributed thedelay in meeting to the fact that George Hughes was onvacation. Iowever, it seems obvious, from the June 29 let-ter signed by Hughes, that he was available on July 2.Iwo meetings were held on July 7. At the first, Hughesproffered a letter advising the Union that the "operationsof the Middlesex plant will be discontinued at the close ofwork on July 16. 1976." except that two maintenance me-chanics would be needed "for several months" and threeproduction employees would be "required for an undeter-mined period of time." The letter went on to state thatRespondent was prepared to discuss with the Union theprocedures for selecting the five employees, and suggestedthat the bargaining agreement be kept in force as to themfor the duration of their employment. There was discussionof selection of the five employees who would be retained,and it was agreed that the contract procedure would beapplied.IWiseman testified that at the second meeting (he did notattend the first), after he and Hughes talked about the re-tention of the five employees, he "then said what was tohappen with the other people and he [Hughes] said theywere terminated, and I said okay, see you in court."I lhe rcord shows that the lntRnl. on Ma1 25, had filed a general8(a)t5) charge alleging relu,.ll to h.ar. l An amended charge Wa, not filedntl J.luls 21163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHughes agreed that at the second meeting on July 7. theydiscussed the termination and "the Union and its positionand why we weren't taking a union to Monmouth Junctionand what is going to happen to the employees." He testi-fied that the Union representatives did not even want todiscuss the proposed termination agreement.On July 13, Hughes sent letters to 10 employees notify-ing them that their services would be terminated as of Fri-day, July 16.'' At the time of the hearing, the Middlesexplant was still in limited operation, but was being phasedout, with plans made to move some machinery from thereto Monmouth Junction.A final meeting was held on August 2. The parties dis-cussed three grievances pertaining to the relocation whichthe Union had filed in July, and Hughes also asked wheth-er Wiseman was prepared to discuss the termination agree-ment. According to Wiseman, he replied that he was soprepared, and then announced that the Union "rejects thetermination agreement entirely." He told Hughes that theUnion desired recognition at Monmouth Junction and, aswell, jobs for the Middlesex employees at the new location.111. THE ALLEGED FAIIiURE TO BARGAIN ABOUT I llE DECISION 10REI.O(CA TThe complaint alleges that Respondent violated Section8(a)(5) by failing to meet and bargain with the Union con-cerning Respondent's decision to transfer operations fromthe Middlesex plant to Monmouth Junction. It appears tome that Board precedent compels a conclusion, contrary toRespondent's contention, that Respondent was obliged todiscuss its decision to remove its operations from Middlesexto Monmouth Junction, particularly in view of the facts thatthe change constituted no basic shift in capital investment,that Respondent was continuing, for an indefinite period oftime, to operate the Middlesex plant, and that the removalincluded transfer of some of the machinery on which theemployees had been working at Middlesex. Burroughs Cor-poration, 214 NLRB 571, 579 (1974); Roval TypewriterCompany, 209 NLRB 1006, 1012-13 (1974); American Nee-dle & Novelty Company, 206 NLRB 534 (1973).On the undisputed facts, however, it seems to me thatsufficient opportunity to bargain about the decision wasafforded the Union. Thus, on January 2, Respondent wrotea letter to the Union indicating that it was operating theMonmouth Junction facility and that "as things continueto develop, we will keep you informed." At the February25 meeting, when the Union asked whether Kyte was plan-ning to move to Monmouth Junction, Kyte said that"nothing was final yet, that they were still talking about itand he would keep us informed." On May 6, Kyte wrotethe Union that: "In view of the possibility that the plantmay discontinue operations by the date of termination ofthe contract we will be prepared to meet with you, uponrequest, to discuss our tentative plans. Please let us hearl The complaint lists only nine of these as discriminatees James 1). Di-Napoli is not named as a discriminatee, presumahly because. according toJt. Exh. 2, he was offered a job at Monmouth Junction about August 10.1976, and refused it because of "lack of transportation." Interestingly.(Christopher DiMua, who was laid off on July 16 and then hegan work atMonmouth Junction on August 10, is listed as a discriminatee The recordshows that the Joint Exhibits in this case are not completely accurate, and itis possible that DiNapoli was offered a transfer earlier than August 10(from you." At the May 10 meeting which followed, Kytetold the Union representatives that Respondent was stillnegotiating for the Monmouth Junction location and dis-cussed the reasons for wanting to move.12Wiseman simplyasked Kyte "do you recognize the Union or to take theemployees there."The requirement that an employer consult with a unionabout a decision to take a particular action must necessar-ily imply that the union should be made aware of the factthat the employer is contemplating that action before itbecomes a fait accompli. This means that the required noti-fication must be given while the employer's plans, althoughthey may well have acquired a certain firmness, are stilltentative and not hardened into an accomplished fact by acommitment made by the employer or otherwise. Aftersuch notification, while the proposed action is subject torecission or amendment, the burden shifts to the union topress for bargaining if it so desires.It seems to me that Respondent sufficiently met its obli-gation here. It is quite apparent that the Union was awarethat Respondent was considering moving the plant as earlyas the beginning of 1976. As noted above, I think I mustaccept the representations made at the hearing that Re-spondent entered into no binding commitment to that ef-fect until around June 3. In the interim, it had informed theUnion in February that it was thinking about the move: itmade that "possibility" fairly specific in its letter of May 6,when it offered to meet "to discuss our tentative plans";and the matter was discussed at the May 10 meeting.The Board has held that where a union receives notice,whether formally or informally, of an employer's intentionto embark on a particular course of conduct, the burdenshifts to the union to assert its bargaining rights. In U.S.Lingerie Corporation, 170 NLRB 750, 751-752 (1968), theevidence showed that the employer had actively dissem-bled in treating with the union about its plans to relocate,but information of the proposed move nonetheless came tothe attention of the union. The full Board held:Although it is true that Respondent was less than can-did in answering questions from union representativesand from employees as to whether the plant was beingclosed or moved, the foregoing evidence demonstratesthat, in fact, the Union had sufficient notice of Re-spondent's intended move to place upon it the burdenof demanding bargaining if it wished to reserve itsrights to bargain about the decision to move and theeffect of such decision upon the employees' terms andconditions of employment.See also American Buslines, Inc., 164 NLRB 1055, 1055-56(1967), quoting N.L.R.B. v. Columbian Enameling & Stamp-ing Co., 306 U.S. 292, 297 (1938) ("The statute does notcompel [the employer] to seek out his employees or requesttheir participation in negotiations for purposes of collectivebargaining .... To put the employer in default here theemployees must at least have signified to respondent theirdesire to negotiate."); Kentron of Hawaii Ltd., Subsidiary ofLTV Aerospace Corporation, 214 NLRB 834, 835 (1974)("When an employer notifies a union of proposed changes1 (General ( ounsel stated at the hearing that he was not claiming that thedecision to mnose ,as inspired bv other than lawful considerations164 COATED PRODUCTS. INC.in terms and conditions of employment. it is incumbentupon the union to act with due diligence in requesting bar-gaining.").In the present case, Respondent gave the Union suffi-cient notice that it was considering moving the operation.and I have no doubt that the Union fully understood thatRespondent seriously had that matter under consideration.The Union did not, however, make any attempt to discussthe decision to move, although it had several opportunitiesto do so. It is perfectly clear from this record that UnionRepresentative Wiseman was trul, interested in discussingonly two things-continued representation by the Union atthe new plant, and transfer of Middlesex employees to thenew plant. It is my view that the Union received adequatenotification of Respondent's contemplated plan. that it hadample opportunity, proffered by Respondent. to addressthe question of whether Respondent should make themove, and that it was not interested in. and did not takeadvantage of. that opportunity. Accordingly. I believe that.in the circumstances. Respondent did not violate its statu-tory obligation to discuss the decision to transfer opera-tions from Middlesex to Monmouth Junction.IV THE ALLEiGED) FAILUREF TO DIS CUSS THEF :1 F('TS OF TlHFDECISIONThe complaint alleges that Respondent failed to bargainwith the Union "concerning the effects of such decisionupon the employees in the unit ...including. inter alia.the transfer of aforesaid employees from Respondent'sMiddlesex plant to its Junction plant and their terms andconditions of employment." The record shows that at thefour labor-management meetings at which Wiseman was inattendance prior to the partial plant closure on July 16.Wiseman again and again attempted to secure a commit-ment, or at least a statement of position, from Respondentabout the transfer rights of the Middlesex employees. AsHughes testified, there was "one common denominator atall these meetings. What is going to happen at MonmouthJunction and what is going to happen to the people...."Respondent was obviously reluctant to discuss the sub-ject. Kyte testified that at the May 10 meeting, when Wise-man asked about the transfer policy, Kxte told him he wasuncertain who would be transferred and where he wouldbe getting his employees from. Kyte further testified thatWiseman "asked what we were going to do about [the menbeing transferred] and I gave him a vague answer." Despitethe fact that Respondent was undoubtedly aware ofWiseman's keen interest in the matter of transferring em-ployees, Respondent. on June 2 or 3. having failed to notifythe Union of its intention to do so. spoke to at least fiveemployees about coming to work at Monmouth Junctionas new employees, at a time coincident with its June 3letter informing the Union of its final decision to close andinviting the Union to discuss a "Termination Agreement."Thus, at least by June 3. a "transfer policy" had been for-mulated as to some of the employees, and the Union hadbeen given no opportunity to participate in its formulation.And despite the clearly expressed interest of the Unionin transferring employees to the new location, the termina-tion agreement drafted by Respondent and proposed to theUnion on June 17 contained no reference to hiring theMiddlesex employees at the Monmouth Junction plant.While Hughes testified that Respondent was prepared todiscuss the matter of preferential hiring. it is noteworthythat the detailed document presented to the Union con-tained no reference to that subject. in spite of what Re-spondent assuredly must have regarded as an abiding in-terest in the matter of transfer policy on the part of theUnion. That Respondent had already hired four Middlesexemployees to work at Monmouth Junction without official-1, notif ing the Union of that act and had failed to includeany reference to transfer rights in its June 17 proposalstrongly suggests that it was continuing in its determinationto be "vague" in the matter.Thus. despite the fact that. as Wiseman testified, he saidat the June 17 meeting that there could be no discussion ofthe termination agreement because the Union had filed acharge with the Board and that Kyte "said he was open tocounterproposals." it seems obvious that Kvte was reallynot open to discussion on that subject. Kvte testified thatat that meeting. Wiseman did renew his demand that theemployees be transferred to. and the Union recognized at.the new plant. When asked at the hearing if that did notconstitute a "counterproposal." Kyte said. "He made aproposal which was the same proposal he made all along soI wouldn't consider it a counterproposal." Again. on Jul,7. according to Hughes. Wiseman asked "why we weren'ttaking a union to Monmouth Junction and what is going tohappen to the employees." Hughes' testimony generally in-dicates that Respondent wanted to restrict the negotiationsto the proposed termination agreement. and apparently didnot address the matter of transferring employees.Thus. it appears that Respondent engaged in studiedevasion when confronted with the question of transferringemployees to Monmouth Junction. That Respondent wasdeliberately refraining from honest discussion of that sub-ject is indicated by its failure to suggest to the Union thatany employee who wanted to transfer could attempt to doso by applying for work. Hughes testified that after July 16.he was willing to. and did. hire any employee from Middle-sex who made application at Monmouth Junction." Butthe record shows that on no occasion (until October. at aconference addressed at settling this case) was the Unioninformed that Respondent was willing to consider the em-ployees on such a basis.The foregoing leads me to believe that Respondent erect-ed a stone wall on the matter of transfer to MonmouthJunction. It gave "vague" answers, or simply did not re-spond. whenever the Union raised the subject. It engagedin direct bargaining with employees about transfer at atime when, as it well knew, the Union wanted to discussthe matter in a negotiating context on behalf of all unitemployees. In spite of the Union's evident concern aboutthe matter of transfer. Respondent failed to notify theUnion that the employees could be considered for transferby applying at the Middlesex operation. As the court heldin Cooper Thermometer Company v. N. I..R B. 376 F.2d 684.688 (C.A. 2. 1967)., enfg. in part 160 NLRB 1902 (1966).It would appear. howescr that the onls emplosees hired after Junewere initi.lls lnrtalted t h, Respondent, and not as a result of haling filedappllrlc;tll165 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"the Board may reasonably consider that an employer doesnot fulfill his obligations under §8(a)(5) if he refuses evento discuss with employees' representatives on what basisthey may continue to be employed." It further seems clearthat Respondent was carefully avoiding the subject oftransfer in order to suppress the number of union employ-ees in the ranks of its Monmouth Junction complement, asdiscussed below. I conclude, accordingly, that Respondentdid not bargain about transfer rights with that degree ofgood faith required by the statute; prior cases have reachedthe same result on the basis of fact situations not as com-pelling as the present one. Cooper Thermometer Company,supra; Fraser & Johnston Company, 189 NLRB 142, enfd. inpart 469 F.2d 1259 (C.A. 9, 1967); Allied Mills, Inc., 218NLRB 281 (1975), enfd. 543 F.2d 417 (C.A.D.C., 1976).V. THE ALLEi)ED vIOL ATION OF SECTION 8(AX3)The complaint alleges that the layoff of nine employeesat Middlesex on July 16 constituted a violation of Section8(a)(3) of the Act. I think the words of the AdministrativeLaw Judge in Allied Mills, Inc., supra at 288, are appositehere:As to this issue, it is my view that, as previously ex-pressed, while the move was dictated primarily be-cause of economic considerations, the Respondent uti-lized it as a vehicle to rid itself of the Union as therepresentative of the production and maintenance em-ployees.It appears to me that, in staffing Monmouth Junction,Respondent made an effort to depress the prounion seg-ment of its complement at that plant. There is no claimhere that the decision to move to Monmouth Junction wasmotivated by a desire to get out from under union repre-sentation, but the evidence strongly points to an attempt tominimize the number of transfers in order to forestall acolorable claim by the Union that it should be grantedrecognition at the new plant.It is true, as Respondent points out in its brief, that Re-spondent did set out to hire at least five of the Middlesexemployees in June, two or three of whom were officers ofthe Union. It is also true, however, that these employeeswere hired as "new" employees; they were required to re-sign from the Middlesex plant and fill out an applicationfor Monmouth Junction. It first should be noted that nosimilar arrangements were made with the nonunit labora-tory and administrative employees, all of whom transferredto Monmouth Junction without resignation or reapplica-tion. These employees were not represented by a union.Secondly, it should be noted that the explanation for re-quiring the resignation-application procedure for the rep-resented employees was less than satisfactory. Hughes ex-plained that the need for the procedure was "because ofthe problem there ...union in one plant and not in an-other. How can you transfer from one plant to another?You can't .... There is a union in one location and nounion in another one. If he wants to work here it wouldseem logical to me he would not be a union member towork in that plant." This explanation seems, at best, toconnote a belief on Respondent's part that transferringunion members without a break in employment wouldcreate a union problem at the new plant and that suchproblems were decidedly undesirable.The record shows that with one exception, the 20 em-ployees hired between November 28, 1975, and May 25.1976, at the Monmouth Junction facility were all formeremployees of Compac who had worked at MonmouthJunction previously. Hughes had also formerly worked forCompac at the Monmouth Junction plant, and was famil-iar with a number of these employees. He testified thatwhen Respondent began its preliminary staffing at Mon-mouth Junction in late 1975, he contacted a few of theformer Compac employees and hired them, and by word ofmouth it became known that he was operating the plant.Additional former Compac employees were hired, accord-ing to Hughes, for the same jobs they had previously per-formed for Compac on the same equipment.14Respondentstated on the record that prior to June, it had never consid-ered transferring the Middlesex employees to work atMonmouth Junction, but only (with the sole exception ofMotley) hired former Compac employees to work there.Until June 1, Essex Chemical was operating the adhesivedepartment at Monmouth Junction; Respondent took overthe department on that date. The complaint does not allegethat Respondent violated Section 8(a)(3) by not transfer-ring Middlesex employees as it was staffing the MonmouthJunction plant in the first half of 1976. It alleges only thatthe termination of the nine named Middlesex employeeson July 16 was violative.The record shows that by May 26, Respondent had 18rank-and-file employees 15 at the Monmouth Junctionplant, every one (again, with the exception of Motley) aformer Compac employee. As noted, on June 3, Respon-dent announced that it would definitely be closing theMiddlesex plant. There was no hiring at Monmouth Junc-tion between May 26 and June 20. Thereafter, betweenJune 21 and, to pick an arbitrary date, July 27, Respondenthired a total of 19 employees. Four of these were the Mid-dlesex employees to whom Respondent had made individ-ual advances. Three were former Compac employees. Theother 12 had never worked for either Compac or Respon-dent. As of July 7, Respondent both knew definitely that itwas closing Middlesex on July 16 and had been told byWiseman that the employees desired transfer to the newplant. Nonetheless, between July 15 and July 27, it hirednine employees who had been employed formerly neitherat Middlesex nor in the Compac operation at MonmouthJunction. All but one of these employees were hired intothe slitting department. Seven of the employees who arenamed in the complaint and who were laid off on July 16at Middlesex had been in the coating department.'6Two ofthem had been in the slitting department at Middlesex.It might be said that technically there were no vacancies4 The one exception. Larry Motley. was described by Hughes as a "sym-paths" case who was hired because he needed a job. Motley was terminatedon July 19"5 I exclude Weinraub. shown on Jr. Exh. 3 as a supervisor, and Evans.who. according to the exhibit. was employed by Essex Chemical until hesvas hired by Respondent on June 1. I also exclude Iovine, whose classifica-tion is shown only as "(')." but who appears to have had the independentauthority io hirei 'I he range of wages under the bargaining agreement for 1973-76 is notbroad the rate for the most experienced employees in the lowest paying166 COATED PRODUCTS, INCat Monmouth Junction for the Middlesex employees as ofJuly 16, at least for those who had previously been in thecoating department. However, the exhibits and the testi-mony indicate that had there not been concern abouttransferring a wholesale group of employees from Middle-sex to Monmouth Junction, adjustments might well havebeen made in the staffing at the latter plant. For example,Gale Gillis was hired at Monmouth Junction on July 7 intothe relatively unskilled job of packer in the slitting depart-ment; he was a former Compac employee. On July 19,Gillis was transferred to the coating department to work onthe Egan coater. While much was made at the hearing byRespondent about the complex nature of the Egan coater,which indeed was several times as large as the largest coa-ter at Middlesex, Hughes at first testified that "not to [his]knowledge" had Gillis had prior experience on the Eganmachine when he was employed by Compac.'7Apparentlyreplacing Gillis as a slitting department packer was eitherVasilakos or Pinella, both of whom began work in thatclassification on July 21 and neither of whom had workedfor Compac or Respondent in the past. Surely, it wouldhave made more sense to have hired for the coating opera-tor job any of the five alleged discriminatees who areshown on Joint Exhibit 2 as having been coating operatorsat Middlesex.'8And even though the majority of the jobswhich were filled at Middlesex after July 15 were in theslitting department, the record indicates that in withhold-ing offers of employment in such apparently simple workfrom the Middlesex employees who were laid off on July16, Respondent ignored employees whose seniority andtenure at Middlesex were impressive.'9In view of the peculiar requirement that employees whowanted to work at Monmouth Junction had to resign fromMiddlesex and make new application, even though therewas no change in the corporate structure and the nonunitemployees were permitted to transfer as if there had beenno such change; Hughes' admission that the requirementof resignation was linked to the union status of the employ-ees; Respondent's patent reluctance to discuss the matterwith the Union; and Respondent's failure, despite theUnion's repeated insistence that employees be allowed totransfer to Monmouth Junction, to even suggest to the em-ployees of long tenure and proven reliability that they ap-ply for jobs in order to continue employment, I think thesefactors bespeak a desire on the part of Respondent to de-press the Union component in the employee population atMonmouth Junction. By failing to offer employment or atleast consider the possibility of such employee transfer tothe new plant, I conclude that Respondent violated Section8(a)(3) of the Act.classification of general laborer was $432 Most of the rates ran hetveenS4.72 and $5 52. Onls the "hot melt coater" received as much as $5 90 after3 Nears.q? Subsequently. Hughes testified that he "helieved' that GCillis had hadsuch former experience,Is The flexibility in this hne of work is apparent from the record of PerrsEvans. He was hired into the mixing department in June. transferred toslhtting in September. and at the time of the hearing had gone to work on thetape line coater.1 J Polon, Jr.. and V L.opresti had worked for Respondent since 1958:W. DeSantis had been employed since 1962: S. Mencel had been emplosedsince 1964. as had (C. DMura. L. Kostenko and L. Vlslosks had bothworked since 1967. and R Stanisla, had been employed since 1968.Vl. TIHF AI.IEFED RFF(lSktI i) BAR(AIN ON A)NDAFTER JULY 16. I9?hThe complaint alleges that the production and mainte-nance employees at both the Middlesex and MonmouthJunction plants together constitute an appropriate bargain-ing unit; that "on or before July' 16, 1976. the employeeswho, but for the Respondent's unfair labor practices,would have constituted a majority of the [two-plantl unit...designated the Union as their representative for thepurpose of collective bargaining with Respondent": thatsince on or before July 16 and thereafter, Respondent hasrefused to recognize and bargain with the Union on behalfof the aforedescribed employees: and that Respondent'srefusal to bargain constitutes a violation of Section 8(a)(5)of the Act.Respondent raises a number of objections to this theoryof the complaint. It asserts that the bargaining unit atMonmouth Junction is radically different from the onewhich had existed at Middlesex. °The difference primarilyseems to be one of size. There is five times as much spaceat the Monmouth Junction location. One of the coatingmachines used at Monmouth Junction is larger and morecomplex. Unlike Middlesex, Respondent has no mainte-nance employees on its payroll at Monmouth Junction: themaintenance is performed by employees on the payroll ofEssex, which occupies some of the space at MonmouthJunction. The mixing room at Monmouth Junction ismuch larger and produces a different product.I do not think these variant factors are of such signifi-cance as to require a conclusion that the former bargainingunit would no longer be an appropriate one. Aside fromthe element of size and other matters which may appropri-ately be characterized as minor, essentially the same kindof work, on generically similar, although somewhat moresophisticated, machinery. is performed at Monmouth Junc-tion as was done at Middlesex. Furthermore, I think theGeneral Counsel is correct in asserting that so long as theMiddlesex plant remains in operation, both locations to-gether constitute a single appropriate unit. The recordshows that the same supervisors went back and forth be-tween the two plans, that the same officers were in charge,that interchangeable products were produced at bothplants, and that there was generally a substantial degree ofintegration, including slitting at Monmouth Junction ofmaterial produced at Middlesex.Citing Cooper Thermometer and Fraser & Johnston, supra,the General Counsel argues that, as the Board held in thosecases, a bargaining order should be issued on the theorythat had Respondent bargained in good faith about trans-fer of employees, the Union would have represented a ma-jority of the complement at Monmouth Junction. Thecourts of appeals have not been kind to this theory. In histhoughtful opinion for the Second Circuit in Cooper Ther-mometer, 376 F.2d at 690 (1967), Judge Friendly, denyingenforcement of the Board's bargaining order, stated, "[W]ecannot conclude that this record fairly supported a findingthat a majority of the Pequabuck employees, 80, of them-' And which as ,of the time of the hearing, ais still in limited operationbut ;as heingl ph.sed 'out167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwomen, would have transferred to Middlefield on an)' ba-sis to which collective bargaining could reasonably havebeen anticipated to lead." In Fraser & Johnston Company,469 F.2d at 1265, the Ninth Circuit similarly found a lackof evidence to "support an inference that a majority of theemployees would have transferred in the absence of re-quired IBEW membership."In the present case, evidence as to the desire of the 9employees who are alleged to be discriminatees is nonexis-tent, unlike the fact situations in Cooper Thermometer andFraser & Johnston, where the employees signed letters andpetitions.' Some inference may be drawn from the factthat six employees who were offered jobs did eventually goto work at Monmouth Junction; on the other hand, em-ployee DiNapoli, according to Joint Exhibit 2, was offereda job and "refused because of lack of transportation." Em-ployee Thompson testified that he was offered a job in themixing department at Monmouth Junction on June 2, atfirst accepted it, and then changed his mind.22How manyof the alleged discriminatees would have in fact transferredto Monmouth Junction or would have, as did DiNapoli,refused the job because of lack of transportation or forother reasons, is purely in the realm of speculation.23But a more substantial obstacle stands at the thresholdof requiring bargaining at Monmouth Junction. It wouldappear that even if all of the theoretically available dis-criminatees named in the complaint had been offered jobsat Monmouth Junction and had accepted them, the Unionproportion of the bargaining unit would not necessarilyhave amounted to 51 percent.Joint Exhibit 3 shows that as of July 15, there were 31rank-and-file employees at the Monmouth Junction loca-tion.24Four former Middlesex employees were working atMonmouth Junction as of July 15-Lopresti, Notte, Czar-runchick, and Grizzard. There are nine discriminateesnamed in the complaint; of these, it is clear that C. Polonwould have been unable to take employment at MonmouthJunction in July.25Even if the remaining 8 employees 2621 Even with such letters in Cooper Thermomeler, the court viewed themwith some distrust, noting that the circumstances "raise grave question hoswseriously these letters can be taken." 376 F.2d at 688.22 The post-hearing stipulation shows that Thompson eventually came toMonmouth Junction in December.21 It appears from the exhibits that most of the alleged discriminateeslived in the near vicinity of Middlesex rather than Monmouth Junction.24 [ have excluded Weinraub. who is listed as "supervisor" on Jt. Exh. 3.I have excluded lovine, as to whom, as indicated. there is some testimony inthe record indicating that he has independent authority to hire.25 Jt. Exh. 3 shows, as amplified by a statement made by General Counselat the hearing, that C. Polon had been on disability since March 7. 1976.and was still disabled at the time of the hearing. I do not know why Polonwas listed as a discriminatee, since he obsiously was unable to accept em-ployment at Monmouth Junction.2 Jt. Exh. 2 shows that as of July 15, there were 10 employees working atMiddlesex who were not being retained there and who were theoreticallycapable of transferring to Monmouth Junction: J. Polon, Jr., V. Lopresti, J.DePasquale. W. DeSantis, S. Mencel, C. DiMura, L. Kostenko, L. Vislosky,R. Stanislaw. and J. DiNapoli. I exclude as incapable or unavailable C.Polon, who was disabled, and A. Regatto, who had resigned from Middle-sex on May 28. The complaint does not name DePasquale as a discrimina-tee, and It. Exh. 2 states in a footnote that he "was offered job at MJ andwas to start July 26, 1976. Advised Company that he could not report be-cause of disability (nervous condition)." J. DiNapoli, as earlier indicated. isalso not named as a discriminatee, presumably because, as a footnote on Jt.Exh. 2 states, he refused a job offer about August 10 "because of lack oftransportation."had been transferred to Monmouth Junction as of July 16,and 8 employees working there at the time had been ac-cordingly discharged to make room for them (a rather far-fetched notion requiring some highly conjectural assump-tions both about the resulting end product of good-faithbargaining as to transfer rights and about the desires of theemployees with respect to transferring), the total number offormerly represented employees at the 2 plants would be17, composed of the 4 hired in June to work at MonmouthJunction, the hypothetical 8, and the 5 who continued towork at Middlesex. Comparing those 17 former Union em-ployees with a total complement at both Monmouth Junc-tion and Middlesex (the unit urged by General Counsel)consisting, as of July 16, of 36 employees, less than 50percent of the unit would have been formerly representedby the Union.27Furthermore, the larger Monmouth Junction plant hadnot reached a stable level of employees as of July 16. JointExhibit 3 shows that as of October 29, a week before thehearing began, a total of 43 rank-and-file employees wereon the payroll at Monmouth Junction. There continued tobe five employees working at Middlesex. As discussed, ac-cording to Joint Exhibit 2, there were, at best, 17 employ-ees at Middlesex as of June, before any of the transferswere made, who would have been potentially eligible oravailable to work at Monmouth Junction.28In a work forcetotaling 48 employees at last count (more than twice asmany as the constant 20-22 employees at Middlesex), Ithink it would be inappropriate to issue a bargaining orderwhen, at best, 17 employees who formerly worked at theunionized plant might have been hired.29It is perhaps pos-sible to play with the figures and the dates, and find amajority somewhere along the line (although I have beenunable to do so), but I think in a situation such as this, thematter of representation is best left to the Board's electionprocesses. As the Board noted in Westinghouse ElectricCorporation, 174 NLRB 636, 638 (1969), "the figures reliedupon by the Trial Examiner conclusively show that hadRespondent transferred all Parker Road plant Union mem-bers desiring transfer, the Union still would not haveachieved majority status at Bay Bridge when that plant wasstaffed regardless of the commission of any purported un-fair labor practices by Respondent." That is the situationwhich appears to obtain here.27 The figure of 36 employees includes I quality control employee on theMonmouth Junction payroll. Quality control employees were excluded fromthe unit recognized at Middlesex. Respondent elicited testimony at the hear-ing that the quality control employees at Monmouth Junction, unlike atMiddlesex. are hourly paid, work on the plant floor, and work closely withthe production employees, sometimes actually helping them perform pro-duction duties. I think Respondent made a fairly good case for includingthose employees in the unit. However. even if I were to exclude the I qualitycontrol employee who was on the payroll in July. it would still mean that theUnion portion of the complement would at best amount to 17 employeesout of 35.The working assumption underlying the General Counsel's theory is thatall. not merely a majority, of the employees who worked at Middlesex fa-vored the Union. While it is an assumption which is commonly made. I amless than confident about its validity.s8 Omitting C. Polon. Regatto. DePasquale. and DiNapoli29C(ompare Cooper Thermometer Company. 160 NLRB at 1910 (1966).where. after the relocation. "the size of the production and maintenanceunit has remained about the same."168 COATED PRODUCTS. INC.VII THE ALLEGED DIRECT BARGAININGC THH ALIEGEI) (OFRCIONThe complaint charges that Hughes' direct dealing withsome of the employees regarding their transfer to Mon-mouth Junction violated Section 8(a)(5). The violationseems clear, particularly in a context in which the Unionwas notoriously and vainly seeking to bargain with Re-spondent on that very matter. Cooper Thermometer Compa-ny', 160 NLRB at 1915.The complaint further alleges that Hughes intimidatedemployees in these interviews by "conditioning ...trans-fer upon their refraining from becoming or remainingmembers of the Union." There is some evidence, as earlierdescribed, that Hughes touched on the nonunion status ofMonmouth Junction. He testified that all he did was tostate that there was no union at Monmouth Junction.While Grizzard testified that Hughes had said that "hedidn't want no union" at Monmouth Junction. the testi-mony of the other three employee witnesses was muchmore equivocal. I am inclined to think that Hughes merelyannounced that there was no union at Monmouth Junc-tion, as an informational matter, and I would not find suchremarks to be coercive.CONCI USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Local 969, United Paperworkers International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By refusing to bargain collectively in good faith withthe Union as the exclusive representative of its Middlesexproduction and maintenance employees concerning the ef-fects on those employees of its decision to relocate itsplant, and by bargaining directly with employees, Respon-dent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(5) and (I) of theAct.4. By refusing to consider transferring some of its em-ployees from its Middlesex plant to its Monmouth Junc-tion plant, and by terminating employees on or about July16, 1976, Respondent discriminated with respect to the hireor tenure of employment of said employees, thereby dis-couraging membership in the Union, in violation of Sec-tion 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent violated Section 8(a)(5)of the Act, I shall recommend that Respondent be re-quired, upon request, to bargain collectively with theUnion concerning the effects upon the represented em-plovees of the plant relocation from Middlesex to Mon-mouth Junction. particularly with respect to the transfer ofsuch employees. as required by the Board in Allied Mills.Inc.. 218 NLRB at 289.30 As previously indicated, I do notbelieve that a full bargaining order requiring recognition ofthe Union at Monmouth Junction is appropriate in thecircumstances of this case.The Board has consistently held in these cases that notall employees at the former location are automatically enti-tled to an offer of reinstatement and backpay at the newone, despite findings that the union requested wholesaletransfer and the emplover failed to bargain in good faithon the subject. Thus. in Cooper Thermometer. 160 NLRB at1917, where 52 employees had sent form letters to the com-pany requesting transfer, the Trial Examiner left the ques-tion to be later determined, stating, "It is noted that therecord does not identifN those employees who, for reasonsof their own, would not have transferred to the plant inMiddlefield in any event, and would therefore not be enti-tled to reinstatement and backpay. However, I regard thisas a matter to be determined at the compliance stage ofthis proceeding." The Court of Appeals agreed that theBoard was justified in requiring backpay for employeeswho "would have transferred if proper bargaining had oc-curred." 376 F.2d at 691. Similarly. in Fraser & JohnstonCompan,. 189 NLRB at 152, fn. 56 (1971), where theunions had collected petitions from employees indicatingtheir desire to transfer, the Trial Examiner noted:The record does not identify those employees who, fortheir own personal reasons, would not have transfer-red to the San Lorenzo plant and would not, therefore.be entitled to reinstatement and backpay. These arematters to be determined at the compliance stage ofthis proceeding. ... In the present case, the identifyof the employees who were willing to transfer to SanL.orenzo is sufficiently reflected in the petitions ob-tained by the Unions, which are in evidence. As to theremainder, and those 14 employees who, for undis-closed reasons, rejected Respondent's job offers at SanLorenzo, the backpay. if any, shall be based on theresults of the bargaining as recommended herein.Cooper Thermometer Company v. N.L.R.B., 376 F.2d684, 691 (C.A. 2. 1966).3The foregoing cases involved only 8(a)(5) violations. Inthe instant case, I have additionally found an 8(a)(3) viola-tion. But, while I have concluded that Respondent har-bored a general discriminatory intention to suppress theproportion of Union-represented employees in its Mon-mouth Junction plant. it is difficult to say that had theemployees discharged on July 16 been persistent enough toexpressly apply for work at Monmouth Junction, they allAlthough the Respondent gave the Unmon ample opportunit to. bar-gain about the effects on the terminated emplo)ees other than transferrights (such as insurance co.rerage. etc.). those two categories of effects areso interrelated that Respondent's refusal to bargain as to the transfer ofemplo,'ees necessarily frustrated bargaining as to the other mattersIt does not appear to me thut the Board's modification of the TrialExaminer's recommended remedN affected the perceived need to inquireinto which emplo)ees would haie transferred and which would not havedone so. 189 NlRB at 142 141169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have been refused-the record shows that Respon-dent individually spoke to some seven Middlesex employ-ees in June about transferring to Monmouth Junction. Asthe court noted in Cooper Thermometer, 376 F.2d at 690,the traditional discriminatory discharge cases "are inappo-site since in such cases there would be no reason to doubtthat the discharged employee would otherwise have contin-ued at his existing rate of pay."In Allied Mills, Inc., 218 NLRB at 289-290, where an8(a)(3) violation, as well as an 8(a)(5) violation, was foundin a relocation case, the Administrative Law Judge, adopt-ed by the Board, required reinstatement only for those em-ployees who had, by signing a sheet listed on a board, "in-dicated a desire to transfer," while awarding onlyplacement on a preferential hiring list for "those employeeswho did not indicate a desire to transfer, but may havebeen deterred from doing so by the Respondent's illegalconduct." Judging from the facts described, there mayhave been night shift or other employees who never sawthe posted sheet (see 218 NLRB at 283), but the remedyordered made no provision for further inquiry into theirdesires.In the instant case, there were no individual applicationsor signed lists or petitions as in the foregoing cases. Onecould indulge the assumption that the employees terminat-ed on July 16 would have desired transfer to MonmouthJunction, but it would be sheer speculation. It is true that,as of the hearing, 6 unit employees had accepted employ-ment at the new plant, and that the laboratory and admin-istrative force had transferred intact. On the other hand,DiNapoli refused an offer due to lack of transportation,32Thompson declined an offer to work in the mixing room,and DiMura, offered a job in the slitting department inAugust, turned it down because "I wasn't interested in slit-ting because I didn't know anything about it." This evi-dence suggests that not all of the terminated employeeswould have desired to work at Monmouth Junction in theavailable jobs. I refer to "available" jobs because I see nobasis for concluding that, even absent a discriminatory in-tent, Respondent would have offered many of the alreadyoccupied jobs to the Middlesex employees: operating theEgan coater, for example, required a fair amount of train-ing, and it would have been entirely justifiable for Respon-dent to refuse to discharge the experienced employees whohad been working on that machine for months at Mon-mouth Junction in order to substitute for them the coateroperators at Middlesex who had no training on that ma-chine.33It is possible, however, that the bargaining ordered32 According to the post-hearing stipulation, DiNapoli. having foundtransportation in December, began working at Monmouth Junction then.3' Although the complaint does not so read. General (Counsel's briefseems to suggest that the entire manner in which the Monmouth Junctionfacility was staffed constituted discrimination ah inirio against the Middle-sex employees -that the Middlesex employees should have been phasedinto the Monmouth Junction operation from the beginning. The complaintdoes not, however, allege that the named discriminatees were discriminatedagainst any earlier than July 16. Furthermore, since I have found that Re-spondent was uncertain until June that it was going into permanent opera-tion at Monmouth Junction, it seems reasonable that it would not haveprior thereto transferred the Middlesex employees into what might haveonly been a temporary operation, and would appropriately have preferredto hire at Monmouth Junction only, as it did almost entirely, the formerCompac employees who were familiar with the plant and its equipment.here could result in some agreement that certain of theemployees at Monmouth Junction should have been dis-placed.Thus, it appears that the question of which, if any, of theemployees would in fact have desired to transfer had therebeen proper bargaining and an absence of animus is onewhich must be resolved in the compliance stage. As I readthe court's decision in Cooper Thermometer, 376 F.2d at691, addressing the comlex question of determining "whowould have transferred if proper bargaining had occurred"as that determination interacted with the question of therate of backpay to be utilized, the court understood thatthe question of eligibility and desire for reinstatementwould be linked to the results of the bargaining over trans-fer conditions which was being ordered.34Since, in AlliedMills, Inc., the Board indicated that reinstatement andbackpay would not automatically be awarded to employeeswho had not previously indicated a desire to transfer (al-though it extended them some remedial relief-placementon a preferential hiring list-because they "may have beendeterred from doing so by the Respondent's illegal con-duct") even though the refusal to transfer employees wasfound in that case to be a violation of Section 8(a)(3) of theAct, it seems appropriate in this case to require bargainingabout transfer, and, based on the results of that bargaining,to determine in a compliance proceeding, if necessary,which of the alleged discriminatees would have transferredto Monmouth Junction at the bargained rates and benefitsand to the available jobs.3If no agreement should bereached as a result of the bargaining, backpay and benefitswould be based on the Monmouth Junction scale. CooperThermometer Company v. N.L.R.B., 376 F.2d at 691. Cf.Allied Mills, Inc., 218 NLRB at 290, fn. 48, where, eventhough bargaining was ordered with respect to the transferof employees, it was still held that backpay should be com-puted at the lower rates obtaining at the new location.There is no basis in the record, I should note, for any claimthat alleged discriminatee C. Polon would have been em-ployed, since he was disabled at all material times. Back-pay would be computed as established in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest as prescribedin Isis Plumbing & Heating Co., 138 NLRB 716 (1962).I shall recommend that Respondent be required to postthe customary notices to employees at the MonmouthJunction plant and, if it is still in operation, at the Middle-4 The (court states:Furthermore, to compute back pay on this basis Ithe pay scales existingunder the prior bargaining agreement] would hopelessly complicate thedetermination of which employees would have transferred if properbargaining had occurred. While the Board would naturally regard anactual transfer for a substantial period as satisfactory proof that anemployee would have transferred, the prospect of a two-year back-payaward computed at an unrealistically high rate would be so powerful anincentive for such a transfer as to undermine an otherwise reasonableinference. This difficulty in determining who would have transferredunder proper bargaining, as well as the harsher impact of an orderdealing Mwith an entire work force .. sufficiently distinguishes thedecisions enforcing back-pay orders for failure to bargain over subcon-tracting on which the Board relies (376 F.2d at 691.)' Unlike Allied Mills, where some inference as to employees' desirescould be drawn from whether or not they had signed a list, here no suchopportunity to take or refrain from positive action was presented.170 COATED PRODUCTS. INCsex plant. In addition, since a number of the affected em-ployees are not working at either plant, I shall recommendthat Respondent be required to mail a copy of the notice toeach employee who was terminated on July 16. 1976, andnot thereafter employed, at his last known address, as dis-closed by Respondent's records. or as may be amplified bythe Union.Upon the foregoing findings of fact, conclusions of law.,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER ")The Respondent. Coated Products, Inc., MonmouthJunction, New Jersey, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain in good faith with Local 969.United Paperworkers International Union, AFI. CIO.concerning the effects of its decision to relocate its Middle-sex, New Jersey, facility to Monmouth Junction. New Jer-sey.(b) Discriminating against its employees because oftheir union membership and activities.(c) Bargaining individually with employees who are rep-resented by an exclusive collective-bargaining representa-tive about wages. hours, or terms and conditions of em-ployment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain with Local 969. United Pa-k In the event no exceptions are filed as provided hs Sec 102 46 of theRules and Regulations of the National L abor Relations Board. the findilng.conclusions. and recommended Order herein shall, ah pro.lided in Sei102.48 of the Rules and Regulations. he adopted h\ the Board and hecomeits findings. conclusions, and Order. and all objectolns thereto shall bedeemed waived for all purposesperworkers International Union, AFL-CIO, concerningthe effects on employees represented by that Union atMiddlesex. New Jersey, of the relocation of Respondent'soperations from Middlesex, New Jersey, to MonmouthJunction, New Jerse5.(h) After such bargaining, and in accordance with thesection of this decision entitled "The Remedy," offer em-plo ces immediale and full reinstatement to their formerpositions or to positions that they would have occupiedhad Respondent bargained in good faith, without prejudiceto their seniority or other rights and privileges. and makethem whole.Ic) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sarN to analyze the amounts of backpay due and the rightsof employment under the terms of this Order.(d) Post at its Monmouth Junction, New Jersey, plantand its Middlesex. New Jersey. plant. if the latter is still inoperation, copies of the attached notice marked "Appen-dix," 3' and mail to the last known address of each employ-ee terminated from its Middlesex, New Jersey, plant onJuly 16, 1976. and not employed at its Monmouth Junctionplant, a copy of such notice. Copies of said notice, onforms provided by the Regional Director for Region 22.after being duly signed by Respondent, shall be posted im-mediately upon receipt thereof, in conspicuous places, andbe maintained for 60 consecutive days. Reasonable stepsshall be taken to insure that said notices are not altered.defaced, or covered bv an. other materials.(e) Notif, the Regional Director for Region 22. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.In the esent Ihalt his Order p, enforced bh a judgment of the UnitedState, ( ourt of Appeals. the words in the notice reading "Posted b? Orderof the Nati.onal I ablr Rel.ltin, Board- shall read "Posted Pursuant to aJudgment of the I nited Stalte ( ourt of Appeals finflorcing an Order of theNailn.nal I .abor Relation, H..t rd"171